t c memo united_states tax_court jesse emmitt and marjorie a rupert petitioners v commissioner of internal revenue respondent docket no filed date joseph onwuteaka for petitioners blaine h warren for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure deficiency and an accuracy-related_penalty under sec_6662' of dollar_figure in petitioners’ federal_income_tax after agreements of the parties the issues presented for our consideration are all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated - - whether petitioners are entitled to deduct certain legal expenses paid in connection with their daughter’s domestic relations proceedings whether petitioners are entitled to claim depreciation_deductions with respect to a rental residence and if so the amount of depreciation to which they are entitled and whether petitioners are liable for a sec_6662 penalty with respect to the legal expense issue it legal and professional fee deduction findings_of_fact at all pertinent times petitioners were married and resided in league city texas jesse emmit rupert petitioner retired from his position as a drilling manager for atlantic richfield indonesia inc atlantic richfield on date since his retirement petitioner has been involved in investing and did a limited amount of engineering consulting during in petitioners’ daughter michelle ann steele michelle became involved in a divorce proceeding against her then husband tad edward wilkinson tad when the proceeding was instituted michelle and tad had a daughter ashley who was about years old during the period through because of the discrete nature of the facts and legal discussion for each issue the findings_of_fact and legal discussion for each issue are separately set forth the fact finding is being segregated for convenience only and all findings are applicable throughout the opinion the parties’ stipulation of facts is incorporated by this reference - petitioner studied domestic relations law because he thought that michelle was being cheated and he encouraged her to discharge her attorney in a divorce was granted and michelle received primary custody of ashley thereafter by means of a legal proceeding tad sought primary custody of ashley in order to defend against tad’s action petitioner withdrew dollar_figure from his retirement account to pay part of the legal and professional fees on date petitioner and his daughter michelle entered into a written_agreement under which petitioner agreed to pay legal medical and other expenses_incurred in connection with michelle’s claims against tad in exchange for which michelle agreed to pay petitioner percent of any residual recovery received from tad the residual was payable only after payment of michelle’s and petitioner’s expenses at that time michelle was indigent and without representation on date after consultation with attorney daniel murphy petitioners through attorney murphy intervened in the custody litigation between michelle and tad by intervening petitioners sought custody of their granddaughter ashley during date attorney murphy also began representing michelle in the custody proceeding during petitioner incurred dollar_figure for legal expenses including dollar_figure in professional fees dollar_figure for travel and dollar_figure in office expenses q4e- during date custody of ashley was granted to tad who was living in saudi arabia petitioner’s only recovery under the agreement with michelle was dollar_figure recovered in as of the time of trial in this tax case the divorce proceeding was still pending and by its terms the written_agreement between petitioner and michelle had terminated petitioners claimed the dollar_figure as legal and professional services on a schedule c profit or loss from business for rupert’s engineers the principal business activity of which was shown as consulting no income from consulting was reported for and none had been reported since when dollar_figure was reported petitioners’ source_of_income since has been social_security payments retirement accounts and investments since execution of the agreement with michelle petitioner has devoted more than half of his time to michelle’s domestic relations problems opinion ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business are deductible under sec_162 conversely personal living or family_expenses are not allowable sec_262 the origin and character of the claim in litigation is determinative of whether litigation expenses are personal or deductible 372_us_39 in particular we look to whether the claim arose in connection with a profit-seeking activity id pincite - - petitioners claimed dollar_figure of legal professional and related expenses in connection with their daughter’s divorce and custody litigation we note that some portion of the claimed expenses related to petitioners’ attempt to gain custody of their grandchild petitioner argues that he was engaged in a full-time consulting business during the years under consideration and that his involvement in michelle’s divorce and custody proceedings was part of that endeavor respondent has countered that as a preliminary matter petitioner’s consulting activity did not rise to the level of being a trade_or_business even if petitioner’s consulting activity was a trade_or_business respondent argues that the expenses paid in connection with michelle’s domestic relations litigation are not directly connected with or proximately related to petitioner’s consulting activity finally respondent argues that the origin and very nature of petitioners’ involvement in their daughter’s domestic relations activity are personal we agree with respondent that the expenses in question are not deductible petitioner retired from his position as a drilling manager for atlantic richfield during and after that time was paid on one occasion during for consulting in connection with hi sec_3 we need not decide whether sec_7491 affects the placement of the burden_of_proof here because we resolve the issues on the basis of a preponderance_of_the_evidence in the record -- - preretirement expertise other than the dollar_figure consulting fee earned during petitioner had no active income-producing consulting engagements see 480_us_23 even if we were to find that petitioner’s consulting activity reached the level of being a trade_or_business or other profit-seeking activity we are unconvinced that petitioners’ involvement in their daughter’s domestic relations difficulties was an integral part of petitioner’s consulting activity although petitioner studied domestic relations law and related matters he is not a lawyer and not entitled to represent the interests of another in that regard there was no potential for profit from investing in a divorce or child custody proceeding petitioners’ assistance to their daughter is commendable but it is in origin and character a personal matter petitioner spent a great deal of effort in researching domestic relations law and assisting his daughter but that alone does not make his activity one that is profit seeking we also note that petitioner entered into an agreement with his daughter under that agreement petitioner would be reimbursed for his expenditures pro_rata using the ratio of his expenditures to his daughter’s once their expenditures were reimbursed then petitioner was to receive percent and his daughter percent of any recovery that exceeded the cost of the domestic relations - proceedings although petitioner personally calculated potential for recovery he did not possess the background and expertise to lend credibility to such projections there has been no showing that there was any potential for a recovery that exceeded the expenditures on behalf of the litigant ie that michelle would be entitled to alimony and or some form of damages that exceeded the amount of expenditures that michelle and petitioner incurred in the proceedings even though there was a written_agreement in substance petitioner was merely being a good parent and assisting his daughter in her time of need in addition petitioners were personally seeking custody of their granddaughter on this record we are unable to elevate this arrangement to a profit-seeking activity accordingly we hold that petitioners are not entitled to deduct the dollar_figure expended in connection with their daughter’s domestic relations litigation il depreciation findings_of_fact on date petitioner purchased a model 28-foot mobile home for dollar_figure and it was placed on a long-term leased lot on lake cherokee in henderson county texas petitioners permanently affixed the home to the realty by removing the wheels and axles placing it on foundation blocks and securing it with steel straps attached to ground anchors petitioners added - - certain other improvements in and around the home including a by 24-foot deck a concrete perimeter a storage area electrical wiring a water system a boathouse a deck and an electric lift the cost of the improvements was dollar_figure because petitioners were stationed overseas until they used the home only occasionally for vacations during their infrequent visits to the united_states petitioner had a heart attack during and there was no further vacation use after when petitioner retired petitioners purchased a residence in league city texas on their through tax returns petitioners reported the home as a rental property and reflected income and deductions on schedules e supplemental income and loss for each year depreciation approximating dollar_figure was claimed on the schedule e in connection with the home gross rents were reflected for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively and no rents were reported for the years through the property was first rented in when its value was dollar_figure opinion respondent determined that petitioners were not entitled to dollar_figure of depreciation on the home for petitioners’ schedule e for reflected a dollar_figure loss from rental of the for reasons which are not explained in the record petitioners claimed dollar_figure in some years and dollar_figure in others for the tax_year however petitioners claimed dollar_figure --- - home that loss comprised the dollar_figure claim for depreciation and dollar_figure of other expenses including utilities land rent etc in his answer to the petition respondent alleged that if the mobile home is held_for_the_production_of_income the property should be depreciated a sec_27 5-year class residential_real_property under macrs modified accelerated_cost_recovery_system rather than as 10-year_property under acrs accelerated_cost_recovery_system the parties stipulated that the acquisition_cost of the rental home was dollar_figure at trial petitioner’s uncontroverted and believable testimony reflected that significant improvements were made to the home including the removal of wheels and axles placing it on foundation blocks securing it with steel straps attached to ground anchors adding a by 24-foot deck a concrete perimeter a storage area electrical wiring a water system a boathouse a deck and an electric lift in addition petitioner’s uncontroverted testimony was that the improvements cost dollar_figure petitioner as owner of the property testified that the value of the home and the improvements was at least dollar_figure in the first year it was rented see sec_1_167_g_-1 income_tax regs petitioner testified that no although petitioner testified that the cost of the improvements was dollar_figure for the depreciation claimed was dollar_figure which would indicate dollar_figure rather than dollar_figure of improvements see also supra note - depreciation was claimed or allowable before no evidence contradicted petitioner’s testimony accordingly there is sufficient and credible_evidence in the record to establish that petitioners’ basis in the rental home was dollar_figure as of we find that the property was held_for_the_production_of_income during and that it was placed_in_service in our findings are supported by petitioner’s uncontroverted testimony reflecting his intent to rent or sell the property during and by the fact that it was rented during prior years respondent argues that the rentals and income reported from the property were received from a person related to petitioners that fact standing alone does not show that the rental_activity was not bona_fide or that no profit was intended there has been no evidence of petitioners’ personal_use after there has been no showing that the rentals were not at arm’s length or that the amounts received were not based on fair rental rates finally respondent argues that petitioners must use a year life in accord with macrs respondent admits that manufactured homes were treated under acrs as having a 10-year life sec_168 before the tax_reform_act_of_1986 tra publaw_99_514 stat however tra sections and stat established a 5-year life under macrs for this type of property if it was placed_in_service after date see hosp corp of am v commissioner t cc accordingly the key here is the date when the property was placed_in_service if it had been placed_in_service before then petitioners would have been able to elect the 10-year life the property was rented during and in that regard petitioner testified that the property was placed_in_service in the first year it was rented on the basis of record we find that the property was placed_in_service in the first year that it was rented accordingly the 10-year life cannot apply and the depreciation must be based on a 5-year life we leave the parties to compute the amount of depreciation allowable for the tax_year til accuracy-related_penalty opinion’ respondent determined that petitioners were liable for an accuracy-related_penalty under sec_6662 with respect to the portion of the deficiency that is caused by any underpayment related to the dollar_figure legal and professional fee deduction and we note that the returns available in our record_date back only as far as if petitioners had placed the property in service before using a 10-year life there would have been no basis left to depreciate as of the tax_year ’ no specific finding is set forth here because the findings_of_fact set forth with respect to the legal and professional fees will suffice the omission of the dollar_figure withdrawal from petitioner’s retirement account respondent did not apply the accuracy- related penalty to the dollar_figure depreciation adjustment respondent in his answer conceded that petitioners are not liable for the accuracy-related_penalty with respect to the omission_from_income of the dollar_figure withdrawal from petitioner’s retirement account sec_6662 imposes a 20-percent accuracy-related_penalty if any portion of an underpayment is attributable to negligence or disregard of rules or regulations or any substantial_understatement of tax negligence is a lack of due care or failure to do what reasonable and prudent persons would do under the circumstances marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part on another issue 43_tc_168 no penalty is imposed if it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 a taxpayer may be considered to have good_faith or to be reasonable if he relied on his accountant or attorney and that reliance was reasonable see 469_us_241 petitioners contend that they relied on attorneys with respect to their pursuit of their daughter’s domestic relations litigation but there is no showing that petitioners relied on professionals for their reporting position where they claimed the dollar_figure as expenses_incurred in petitioner’s consulting business we note that petitioner prepared his own federal_income_tax return under sec_7491 respondent must carry the burden of production with respect to the question of whether petitioners are liable for penalties including the accuracy-related_penalty see higbee v commissioner 1t c slip op pincite we have concluded that the burden of production required of the commissioner is that he must come forward with sufficient evidence indicating that it is appropriate to impose the accuracy-related_penalty id at __ slip op pincite there is sufficient evidence in this record to support our holding that respondent has met the above-described burden petitioners’ very act of veiling their claim of expenses for their daughter’s domestic relations litigation as part of an engineering consulting business shows that they acted negligently and not with good_faith petitioners’ reporting position gave the false impression that the dollar_figure was being claimed in a schedule c activity that was connected with engineering in addition petitioners’ attempt to claim what are clearly personal expenditures as a business item supports the imposition of the penalty under these circumstances we find petitioners liable for the accuracy-related_penalty of sec_6662 with respect to the portion of the underpayment attributable to their claim of the dollar_figure of legal and professional fees to reflect the foregoing and the agreement of the parties decision will be entered under rule
